FILED
                                                                    Mar 05 2020, 8:56 am

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Rebecca Eimerman                                          Scott F. Bieniek
Zionsville, Indiana                                       Bieniek Law, P.C.
                                                          Greencastle, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tanner Hecht,                                             March 5, 2020
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          19A-DC-1934
        v.                                                Appeal from the Putnam Superior
                                                          Court
Taylor Hecht,                                             The Honorable Christopher A.
Appellee-Respondent,                                      Newton, Special Judge
                                                          Trial Court Cause No.
                                                          67D01-1705-DC-78



Robb, Judge.




Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020                           Page 1 of 25
                                Case Summary and Issues
[1]   Tanner Hecht (“Father”) and Taylor Hecht (“Mother”) had two children

      together, B.H. and T.H., before divorcing in 2017. The divorce decree, which

      incorporated the parties’ settlement agreement, provided that the parties would

      share joint legal and physical custody of the children. In 2018, Mother filed a

      Petition to Modify Custody, Parenting Time, and Related Matters, seeking sole

      legal and primary physical custody of the children. Father filed counter-

      motions, asking the trial court to award him sole legal and primary physical

      custody of the children. The trial court found no grounds to change legal or

      physical custody of B.H. or physical custody of T.H., but found that Mother

      should be granted sole legal custody of T.H. Father now appeals, raising two

      issues for review: (1) whether the trial court applied the wrong legal standard

      when it awarded Mother sole legal custody of T.H.; and (2) whether the trial

      court abused its discretion in awarding sole legal custody of T.H. to Mother.

      Concluding the trial court applied the proper legal standard and did not abuse

      its discretion in modifying legal custody, we affirm.



                            Facts and Procedural History

[2]   Mother and Father were married in 2012, and have two children together: son

      B.H., born January 23, 2009, and daughter T.H., born September 17, 2011.

      When Mother and Father divorced in October 2017, the dissolution decree,

      Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020        Page 2 of 25
      agreed to by the parties, provided that the parties would share joint legal and

      physical custody of the children. Additionally, Mother was entitled to

      parenting time during the school week and on the first weekend of every month.

      Father would exercise parenting time on all other weekends and on every

      Wednesday evening, with the exception of the week preceding Mother’s

      weekend, when Father was entitled to have the children Tuesday and Thursday

      evenings. The parties agreed to a summer parenting-time schedule that

      consisted of alternating weeks, with the parent not having the children for the

      week entitled to a midweek visit.


[3]   T.H. is diagnosed with Williams Syndrome, “a rare genetic disorder

      characterized by mild to moderate intellectual disability, attention deficit

      disorder, impulse control[ ] and cardiovascular problems. . . . [T]here is no

      cure, but there are ways to improve [T.H.’s] quality of life through behavioral

      therapy and medication.” Appealed Order at 3.


[4]   T.H.’s diagnosis compels particular educational and medical needs. For

      example, regarding her education, T.H. is assigned to a general education

      classroom and receives instruction from her general education teacher – but

      also is assigned a personal aide to accompany her in the general education

      classroom. T.H. also spends time during her school day in a special education

      classroom, where she receives individualized instruction. As for her medical

      needs (relevant to the case before us), T.H.’s geneticist has recommended that

      she take a medication called Abilify to control her impulsivity.
      Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020         Page 3 of 25
[5]   The parties’ requests for a change in legal and physical custody of the children

      arose from their inability to agree on T.H.’s educational path and whether T.H.

      should be medicated to control her impulsivity. The parties’ disagreement in

      these areas has resulted in inaction on their part and a delay in crucial decision-

      making regarding T.H.’s needs.


[6]   Educationally, the parties disagreed on whether T.H. should matriculate to the

      second grade. T.H.’s educational team (i.e., her general education teacher,

      special education teacher, individualized education program (IEP) coordinator,

      and aide) agreed she was not intellectually prepared to matriculate to second

      grade. Nevertheless, the educational team recommended that T.H. continue to

      matriculate with her classmates to second grade and through high school. The

      team further recommended waiting until high school before holding T.H. back

      a grade, so that she could maximize her credit hours to secure a graduation

      certificate. Mother strongly disagreed with the recommendation to allow T.H.

      to matriculate with her classmates. Father agreed with the educational team’s

      recommendation.


[7]   The parties also disagreed as to whether T.H. should be medicated to control

      her impulsivity. T.H.’s geneticist recommended that she take Abilify. Weight

      gain is a common side effect of the drug – which is a positive side effect for

      Williams Syndrome patients because individuals with the syndrome experience




      Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020         Page 4 of 25
      difficulty in attaining healthy weight during childhood.1 However, failure to

      regularly take Abilify, as prescribed, increases the risk of harmful side effects

      such as the possibility of seizures and death. Mother desired that T.H. take

      Abilify. Father opposed the use of the drug because of the potential side effects.

      He preferred that T.H. try behavioral therapy before resorting to medication.

      The geneticist wrote a prescription for the drug, and Mother filled the

      prescription; however, Mother did not administer the drug to T.H.2


[8]   In June 2018, Mother filed a Motion to Modify Custody, Parenting Time, and

      Related Matters. She alleged, among other things, that because “Father refuses

      to communicate and discuss medical decisions about the minor children[,]” a

      “continuing and substantial change in circumstances [has] occurred[,]” and that

      it is in the children’s “best interest for Mother to have legal and physical

      custody of the children.” Appellant’s Appendix, Volume 2 at 32, 33. In July

      2018, Father filed a Verified Petition for Modification of Physical Custody,

      Parenting Time, Child Support and the Child Tax Credit. While his July

      petition was pending, Father, in December 2018, filed a Verified Petition to

      Modify Legal Custody, In Addition to Physical Custody. He alleged, among




      1
        Mother testified at the evidentiary hearing that children with Williams Syndrome are “anywhere from thirty
      to fifty percent (30-50%) smaller than typical peers.” Bench Trial Hearing Continued, Volume III at 40.
      2
          T.H. does take a separate medication for her Attention Deficit Hyperactivity Disorder (“ADHD”).
      Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020                               Page 5 of 25
      other things, that it was in the best interests of the children that custody be

      modified to award sole legal custody to him.


[9]   An evidentiary hearing was held on May 31, 2019, then continued to June 14,

      2019. During the hearing, Mother testified that she was not asking for any

      change in custody regarding B.H. but, instead, sought sole legal custody of T.H.

      because she and Father could not agree on educational and medical matters

      that affected T.H. Mother testified that


              my biggest concern is um we’ve had a couple of issues come up
              that we have tried to resolve together um and we haven’t been
              able to come to an agreement or what road to travel down or
              what to try um and I’m just worried that in the future, if we keep
              having little things[,] that may add up over time to where it may
              be a decision that has to be made quickly and if we can’t decide
              we can’t drag it out for months[.]


      Bench Trial Hearing Continued, Volume III at 36. Mother indicated that when

      it came to making decisions regarding T.H.’s educational and medical needs,

      Father stymied co-parenting efforts by delaying in providing input and consent,

      which made decision-making very difficult. Mother testified that Father’s

      responses to her requests for input included: “‘okay’ or ‘I’ll talk to you, we’ll

      talk about it, I’ll look into it’ and that’s it, there’s no follow up like ‘hey, I had a

      chance to look at it this weekend’ there’s no follow ups. And I’m left with that,

      and I’m not [going to] keep bugging him over and over every week, ‘what do

      you think, what do you think, what do you think.’” Id. at 73.

      Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020             Page 6 of 25
[10]   Regarding whether the parties could effectively co-parent over matters

       involving T.H., the trial court questioned Mother as follows:


               [THE COURT]         Do you think that the two (2) of you can
               continue to manage this co-parenting for the medical and other
               decisions for [T.H.] together?


               A        No.


               [THE COURT]        And to parent in contrast to your son. Can
               you do that with [Father]?


               A        Yes.


               [THE COURT]        Sort of just the nature of [T.H.’s] sort of
               special medical needs that’s driving this whole, whole thing?


               A        Correct.


               [THE COURT]          You feel your daughter would benefit from
               sort of a quarter-back [sic] or a decision maker?


               A        Yes.


               [THE COURT]        You feel these delays in the ability to
               communicate is [sic] impeding development?


               A        Yes.




       Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020        Page 7 of 25
       Id. at 51. Conversely, Father testified that he did co-parent with Mother and

       that he worked very hard to include Mother, attend events with Mother, and

       invite her to attend events with the children during his parenting time. Father

       also testified that he communicated to Mother his specific concerns regarding

       matters related to T.H.’s educational and medical needs; however, his position

       regarding the matters did not always align with Mother’s position.


[11]   On July 16, 2019, the trial court entered its order, determining (among other

       things) that sole legal custody of T.H. should be in Mother. The order reads, in

       relevant part:


                                           Factual Background


               ***


                     The present dispute results from the inability of the
               parties to agree on [T.H.]’s medical and educational needs.
               At several points throughout trial, the Court witnessed first-
               hand Mother’s complaints regarding the breakdown in
               communication between the parties.


                     For example, [T.H.]’s educational team
               recommended [T.H.] receive speech therapy as part of an
               extended 2018-2019 school year at her end-of-year meeting.
               Mother believed [T.H.] would benefit from the additional
               services and sought Father’s input and consent. Mother
               became frustrated by Father’s response, which consisted
               generally of “I’ll think about it.” After hearing the
               recommendation from the educational professionals again

       Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020       Page 8 of 25
        in Court, Father had a difficult time vocalizing his position
        on the matter when questioned by the Court.


               Father responded in a similar fashion to questions
        regarding a dispute over medication recommended by
        [T.H.]’s geneticist to control impulsivity. Father conflated
        attention difficulties, for which [T.H.] is prescribed
        medication, and impulsivity, for which she is not. Father
        expressed a general desire to keep [T.H.] off medication,
        but acknowledged he consented to the ADHD medication.
        He also expressed a desire to try behavioral therapy before
        medication to address issues of impulsivity but made no
        attempt to locate a doctor to provide the services within his
        self-imposed limits (outside of [T.H.]’s school day). This
        opposition, coupled with a refusal to actively participate in
        [T.H.]’s care, results in inaction that is detrimental to
        [T.H.]’s well-being.


               The parties also disagree on whether [T.H.] should
        matriculate to the second grade. [T.H.] was placed in a first-
        grade classroom during the 2018-2019 school year. [T.H.]
        received one-on-one instruction for one (l) hour during the school
        day and the school assigned her a personal aide to accompany
        her throughout the remainder of her day in the general education
        classroom. By spring semester, the teacher added the
        kindergarten curriculum to [T.H.]’s Chromebook because
        she was not able to keep pace with the first-grade
        curriculum. [T.H.]’s general education teacher, special
        education teacher, IEP coordinator, and aide agreed she
        lacked the skills necessary to matriculate from kindergarten
        to first grade and that she was not intellectually prepared to
        matriculate to second grade.



Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020        Page 9 of 25
               Nevertheless, the educational professionals
        recommend that [T.H.] continue to matriculate with her
        classmates through high school where she could be held
        back to maximize her chances of obtaining a graduate
        certificate. The educational professionals expected that
        [T.H.] would need additional one-on-one instruction as she
        falls further behind her peers. The recommendation creates
        a collision between competing goals:


                 (1) Allowing [T.H.] to remain in the general
                 education classroom with her peers; and


                 (2) Requiring additional one-on-one instruction
                 outside of the general education classroom.


               Mother strongly disagreed with the recommendation
        to move [T.H.] to second grade. After considering the
        recommendation of the educational professionals, Mother
        prefers to hold [T.H.] back at various points throughout her
        educational career so that she does not remain in high
        school for several years after the graduation of her peers.
        For example, Mother suggested she might hold [T.H.] back
        now, once in middle school, and then in high school as
        necessary to allow her to maximize her potential, even if it
        means that [T.H.] might matriculate without a certificate
        from high school. Without the proper building blocks,
        Mother fears that [T.H.] will lack the necessary educational
        skills necessary to benefit from additional time in high
        school. Mother also expressed concern about the
        psychological effects of watching several classes graduate
        from high school if the parties wait until the end to hold




Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020   Page 10 of 25
        [T.H.] back. Father generally agreed with the educational
        professionals.[3]


        ***


                                           Legal Custody


        ***


               [J]oint legal custody is not working with respect to
        [T.H.]. That much was clear at various points throughout
        trial. [T.H.]’s medical condition requires a decision maker.
        As Mother explained, [T.H.] needs a quarterback. That
        position, more than any on the field, is not well-served by
        indecision. The parties are simply unable or unwilling to
        communicate and cooperate for [T.H.]’s well-being. Inaction
        negatively impacts [T.H.].




3
  At the evidentiary hearing, the IEP coordinator explained how T.H.’s educational team arrived at the
recommendation that T.H. should matriculate with her classmates:
      So[,] we discussed, and it’s the committee had um, come also to . . . an agreement after
      everyone’s input [t]hat besides just the academic aspects of educating [T.H., t]here are many
      more aspect [sic] to her, then just reading and math. And so[,] the fact that she have [sic] social
      connections um, being able to integrate and work cooperatively with her same aged peers, um
      that, we need to educate the whole child, and that would be best done by moving her on to the
      grade level with her, her peers. But we also discussed that fact that she can stay in school until
      she is aging out at twenty-two (22) [years old] and the goal at this point is to[] work her towards
      a uh, diploma, and that it might be something that needs to be considered that if she is going to
      need extra years of education that maybe it be done in the upper grades when she’s working
      towards those difference [sic] graduation pathways, um, because that would give her more time
      to do that rather than retaining her in the lower grade, because than [sic] you limit your amount
      of time you can still continue to work towards that at the upper grades. Because she can
      continue [her education] until the age of twenty-two (22).
Bench Trial Hearing, Volume II at 27-28.
Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020                                 Page 11 of 25
                Mother acknowledged she does not have all the
         answers, but she demonstrated a willingness to seek out
         information and an ability to act on her findings. The
         Court is satisfied that Mother is not reckless and that she
         will generally try to make decisions that she feels are in the
         best interest of [T.H.]. Conversely, the Court witnessed first-
         hand Father’s indecisiveness on matters of great import to
         [T.H.]’s well-being. Had the Court not intervened at the first
         hearing, [T.H.] would have lost the opportunity to benefit
         from the extended school year and speech therapy.[4] This
         is not to say that Father is making bad decisions, only that
         his indecision or refusal to seek out information to support
         his position has a negative impact on [T.H.]’s development.


         The Court is not trying to punish one parent or reward
         another. Given the facts presented at trial, the Court
         believes that Mother is better positioned to serve as [T.H.]’s
         quarterback and Mother shall have sole legal custody of
         [T.H.]. The Court trusts that Mother will continue to
         consider Father’s opinion when making educational,
         medical, and extracurricular decisions on [T.H.]’s behalf.
         Such behavior is consistent with the approach Mother has
         taken since [T.H.] was diagnosed with William’s [sic]
         Syndrome.


Appealed Order at 2-6. Father now appeals.



                             Discussion and Decision


4
 At the conclusion of the first day of the two-day hearing, the trial court directed the parties to allow T.H. to
participate in speech therapy services. Bench Trial, Vol. II at 39, 124.
Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020                                   Page 12 of 25
                                       I. Standard of Review
[12]   We review custody modifications for an abuse of discretion “with a preference

       for granting latitude and deference to our trial judges in family law matters.”

       Werner v. Werner, 946 N.E.2d 1233, 1244 (Ind. Ct. App. 2011), trans. denied.

       This is because it is the trial court that observes the parties’ conduct and

       demeanor and hears their testimony firsthand. In re Paternity of C.S., 964

       N.E.2d 879, 883 (Ind. Ct. App. 2012), trans. denied. We will not reweigh the

       evidence or judge the credibility of the witnesses. Id. Rather, we will reverse

       the trial court’s custody determination only if the decision is “clearly against the

       logic and effect of the facts and circumstances or the reasonable inferences

       drawn therefrom.” Id. (citation omitted). “[I]t is not enough that the evidence

       might support some other conclusion, but it must positively require the

       conclusion contended for by appellant before there is a basis for reversal.” Kirk

       v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002). It is not impossible to reverse a trial

       court’s decision regarding child custody on appeal, but given our deferential

       standard of review, it is relatively rare. See Montgomery v. Montgomery, 59

       N.E.3d 343, 350, 354 (Ind. Ct. App. 2016), trans. denied.


[13]   According to the record before us, neither party filed a Trial Rule 52(A) written

       request with the trial court for special findings and conclusions thereon.

       Instead, the trial court directed the parties to submit proposed orders. See

       Bench Trial, Vol. III at 198. We therefore treat the trial court’s order as sua

       sponte findings of fact. See Piles v. Gosman, 851 N.E.2d 1009, 1012 (Ind. Ct.
       Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020         Page 13 of 25
       App. 2006); see also Estudillo v. Estudillo, 956 N.E.2d 1084, 1089 (Ind. Ct. App.

       2011).


[14]   Sua sponte findings control only as to the issues they cover, and a general

       judgment standard will control as to the issues upon which there are no

       findings. Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1997). We will affirm a

       general judgment entered with findings if it can be sustained on any legal theory

       supported by the evidence. Id. When a court has made special findings of fact,

       we review sufficiency of the evidence using a two-step process. Id. First, we

       must determine whether the evidence supports the trial court’s findings of

       fact. Id. Second, we must determine whether those findings of fact support the

       trial court’s judgment. Id. “[W]e may look both to other findings and beyond

       the findings to the evidence of record to determine if the result is against the

       facts and circumstances before the court.” Stone v. Stone, 991 N.E.2d 992, 998

       (Ind. Ct. App. 2013), aff’d on reh’g, 4 N.E.3d 666.


                                 II. Change of Legal Custody
[15]   Father’s argument on appeal is two-fold. He claims the trial court applied the

       wrong legal standard, and that the court abused its discretion when it awarded

       Mother sole legal custody of T.H. We address each argument in turn.




       Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020         Page 14 of 25
                                            A. Legal Standard
[16]   In determining that Mother should have sole legal custody of T.H., the trial

       court cited Indiana Code sections 31-17-2-13, 31-9-2-67, and 31-17-2-15.

       Specifically, in its July 2019 order, the court found as follows:


               Indiana Code § 31-17-2-13 provides that a court “may award
               legal custody of a child jointly if the court finds that an award
               of joint legal custody would be in the best interest of the
               child.” Parties that share legal custody “share authority and
               responsibility for the major decisions concerning the child’s
               upbringing, including the child’s education, health care, and
               religious training.” Ind. Code § 31-[9]-2-67. In determining
               whether to award joint legal custody, a court must consider:


                        (1) the fitness and suitability of each of the persons
                        awarded joint custody;


                        (2) whether the persons awarded joint custody are
                        willing and able to communicate and cooperate in
                        advancing the child’s welfare;


                        (3) the wishes of the child, with more consideration
                        given to the child’s wishes if the child is at least
                        fourteen (14) years of age;


                        (4) whether the child has established a close and
                        beneficial relationship with both of the persons awarded
                        joint custody;


                        (5) whether the persons awarded joint custody:

       Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020         Page 15 of 25
                                (A) live in close proximity to each other; and


                                (B) plan to continue to do so; and


                        (6) the nature of the physical and emotional
                        environment in the home of each of the persons
                        awarded joint custody.


               Indiana Code § 31-17-2-15.


       Appealed Order at 5.


[17]   Father argues that the trial court applied an incorrect legal standard in

       determining that Mother should have sole legal custody of T.H. when it relied

       on Indiana Code sections 31-17-2-13, 31-9-2-67, and 31-17-2-15. Father

       maintains that it is “axiomatic that when there is a request to modify legal

       custody, the trial court must consider the following three statutes: [Indiana

       Code sections 31-17-2-8, 31-17-2-15, and 31-17-2-21].” Appellant’s Brief at 10.


[18]   Indiana Code section 31-17-2-21 (hereinafter, “Section –21”) states in

       relevant part:


               (a) The court may not modify a child custody order unless:


                        (1) the modification is in the best interests of the child;
                        and




       Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020              Page 16 of 25
                 (2) there is a substantial change in one (1) or more of
                 the factors that the court may consider under section 8
                 . . . of this chapter.


        (b) In making its determination, the court shall consider the
        factors listed under section 8 of this chapter. . . .


Indiana Code section 31-17-2-8 (hereinafter, “Section –8”) lists the factors

to be considered in making an initial custody determination:


        (1) The age and sex of the child.


        (2) The wishes of the child’s parent or parents.


        (3) The wishes of the child, with more consideration given to
        the child’s wishes if the child is at least fourteen (14) years of
        age.


        (4) The interaction and interrelationship of the child with:


                 (A) the child’s parent or parents;


                 (B) the child’s sibling; and


                 (C) any other person who may significantly affect the
                 child’s best interests.


        (5) The child’s adjustment to the child’s:


                 (A) home;

Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020          Page 17 of 25
                        (B) school; and


                        (C) community.


               (6) The mental and physical health of all individuals involved.


               (7) Evidence of a pattern of domestic or family violence by
               either parent.


               (8) Evidence that the child has been cared for by a de facto
               custodian . . . .


       Indiana Code section 31-17-2-15 (hereinafter, “Section –15”), titled “Joint legal

       custody; matters considered in making award[,]” lists the factors to be

       considered by the trial court to determine whether an award of joint legal

       custody would be in the best interests of the child. See supra pp. 13-14.


[19]   In Julie C. v. Andrew C., 924 N.E.2d 1249, 1259-60 (Ind. Ct. App. 2010), we held

       that the trial court must consider three statutes when modifying legal custody:

       Indiana Code Section –8, Section –15, and Section –21. Particularly relevant to

       whether a court should modify joint legal custody to sole legal custody is

       whether there has been a substantial change in one or more of the factors the

       trial court considered when making the initial award of joint custody – that is,

       those factors enumerated in Section –15. Id. at 1260.




       Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020           Page 18 of 25
[20]   Moreover, as this Court explained in Milcherska v. Hoerstman, 56 N.E.3d 634,

       641-42 (Ind. Ct. App. 2016), the second factor under Section –15 (that is,

       parental cooperation) is significant:


               Our courts have reiterated that factor (2), whether the parents are
               willing and able to cooperate in advancing the child’s welfare, is
               of particular importance in making legal custody determinations.
               Julie C., 924 N.E.2d at 1260; see also Carmichael [v. Siegel], 754
               N.E.2d [619,] 635 [(Ind. Ct. App. 2001)] (“One of the key factors
               to consider when determining whether joint legal custody is
               appropriate is whether the persons awarded joint custody are
               willing and able to communicate and cooperate in advancing the
               child’s welfare.”). Where “the parties have made child-rearing a
               battleground, then joint custody is not appropriate.” Periquet–
               Febres v. Febres, 659 N.E.2d 602, 605 (Ind. Ct. App. 1995)[, trans
               denied]. “Indeed, to award joint legal custody to individually
               capable parents who cannot work together is tantamount to the
               proverbial folly of cutting the baby in half in order to effect a fair
               distribution of the child to competing parents.” Swadner v.
               Swadner, 897 N.E.2d 966, 974 (Ind. Ct. App. 2008) (quotation
               omitted).


[21]   Here, although the trial court did not specifically reference Sections –8 and –21,

       we find that the court applied the correct legal standard and considered all of

       the required statutory factors in determining that Mother should have sole legal

       custody of T.H. In its order, the trial court stated that it must consider the

       factors set forth in Section –15 in determining whether legal custody of T.H.

       should be modified. Although it did not make specific findings regarding each

       factor, we note that the trial court was not required to enter a finding as to each

       Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020           Page 19 of 25
factor it considered. See Russell v. Russell, 682 N.E.2d 513, 515 (Ind. 1997)

(“Although a court is required to consider all relevant factors in making its

determination, it is not required to make specific findings [when ruling on a

motion to modify custody].” Such findings are only required if requested in

writing pursuant to Indiana Trial Rule 52(A). Id. at 515 n.2. Neither party

made such a request. Also, although the trial court’s order does not specifically

mention Section –8, we presume trial courts know and follow the law, see

Ramsey v. Ramsey, 863 N.E.2d 1232, 1239 (Ind. Ct. App. 2007) (“[W]e generally

presume trial courts know and follow the applicable law”). We may overlook

this presumption “if the trial court’s findings lead us to conclude that an

unjustifiable risk exists that the trial court did not follow the applicable law.”

Id. Here, however, the trial court’s copious findings and conclusions do not

permit us to reach such a conclusion. Additionally, there is a great deal of

overlap between the factors in Section –8 and in Section –15, such that

considering the factors in Section –15 would cause the court to consider most of

the factors in Section –8.5 Thus, we find the trial court applied the proper legal

standard in making its determination. No error occurred here.




5
  We note that when the trial court concluded that sole legal custody of T.H. should be in Mother, the court
did not use the precise language set out in Sections –21 and –15, that is: “substantial change” and “best
interests of the child.” See Ind. Code §§ 31-17-2-15, –21. However, we do not consider this fatal to the trial
court’s determination, as the court provided detailed findings establishing that there was a substantial change
in the parties’ ability to communicate effectively and that modification of legal custody of T.H. was in her
best interest. And, the findings are supported by the evidence of record. See Stone, 991 N.E.2d at 998 (“We

Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020                                 Page 20 of 25
               B. Abuse of Discretion – Sufficiency of the Evidence
[22]   Next, Father contends that the trial court abused its discretion when it awarded

       Mother sole legal custody of T.H. Specifically, Father asserts that the evidence

       presented at the hearing was insufficient to prove that a substantial change in

       circumstances had occurred, warranting the custody modification, and that his

       proposed custody modification would be in T.H.’s best interest.


[23]   As stated above, we review custody modifications for an abuse of discretion

       “with a preference for granting latitude and deference to our trial judges in

       family law matters.” Werner, 946 N.E.2d at 1244. We will not reverse unless

       the trial court’s decision is against the logic and effect of the facts and

       circumstances before it or the reasonable inferences drawn therefrom. Truelove

       v. Truelove, 855 N.E.2d 311, 314 (Ind. Ct. App. 2006).


[24]   Here, a review of the trial court’s order clarifies that the custody modification is

       based on a substantial change in the parties’ willingness and/or ability to

       communicate and cooperate in advancing T.H.’s welfare, resulting in a

       determination that it would be in T.H.’s best interest to award sole legal

       custody to Mother. The trial court originally ordered joint legal and physical

       custody of the children. In its order modifying legal custody, the court found




       may affirm a general judgment with sua sponte findings upon any legal theory supported by the evidence
       introduced at trial.”).
       Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020                            Page 21 of 25
       that no change of custody was required for B.H. because the parties were

       willing and able to communicate regarding matters involving their son.

       However, regarding T.H., the trial court found that a change in legal custody

       was warranted because the parties “are simply unable or unwilling to

       communicate and cooperate for [T.H.]’s well-being” and the “[i]naction

       negatively impacts [T.H.]” Appealed Order at 5. The court also found that it

       had “witnessed first-hand Father’s indecisiveness on matters of great import to

       [T.H.]’s well-being” and that Father’s “indecision or refusal to seek out

       information to support his position has a negative impact on [T.H.]’s

       development.” Id. at 6.


[25]   The evidence in the record supporting the trial court’s findings include:


               • Mother and Father are unable to agree about major decisions
                 regarding T.H.’s educational and medical needs. Specifically,
                 Mother wants T.H. to repeat first grade; Father wants T.H. to
                 matriculate to second grade. Mother wants T.H. to take
                 medication for impulse control; Father wants to place T.H. in
                 behavioral therapy instead of using medication. Bench Trial,
                 Vol. III at 36-38, 41-42.


               • Mother and Father did not experience disagreements over
                 T.H.’s medical care when they were married, and Mother
                 acknowledged that she thought she and Father would be able
                 to effectively communicate regarding T.H.’s medical needs
                 after she and Father divorced. However, the parties are no
                 longer able to effectively communicate regarding T.H.’s
                 educational and medical needs. Id. at 54-55, 67-68.

       Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020       Page 22 of 25
               • Father does not express to Mother his concerns or opinions
                 regarding T.H.’s educational and medical needs, which
                 prevents Mother from being able to make important
                 decisions. Id. at 69, 72-73.


               • Mother has educated herself on Williams Syndrome, attends
                 conferences for the disorder, and is heavily involved in the
                 Williams Syndrome Association. Id. at 69, 78.


               • Father wanted T.H. to participate in behavioral therapy
                 instead of taking medication for her impulsivity, and he
                 researched behavioral-therapy options; but when Mother tried
                 to talk to Father about therapy options, Father was not
                 forthcoming with the information he had obtained. Id. at 136-
                 138.


               • Father wanted T.H. to participate in behavioral therapy
                 outside of regular school hours, but did not take any steps
                 toward enrolling T.H. in an after-school therapy program. Id.
                 at 194.


[26]   Father attempts to bolster his argument by highlighting instances where he and

       Mother were able to communicate, cooperate, and effectively co-parent

       regarding T.H.’s educational and medical needs; where he was decisive; and

       where he was willing to obtain the necessary information to make informed

       decisions. However, the trial court was entitled to give more weight to

       Mother’s testimony that the parties were no longer able to come to an

       agreement and make timely decisions of import regarding T.H.’s well-being.


       Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020       Page 23 of 25
[27]   Ample evidence was presented at the hearing that Father and Mother are

       unable to communicate effectively regarding matters related to T.H.’s

       educational and medical needs; that they are incapable of co-parenting when it

       comes to these matters; but, they are loving and caring parents to T.H.

       individually. We emphasize that “joint custody is difficult when the parents are

       able to communicate effectively and almost always detrimental to the wellbeing

       of the child when they cannot. . . . There are times when a breakdown of

       communication between parents renders joint custody no longer in the best

       interests of the child.” In re Paternity of A.S., 948 N.E.2d 380, 387 (Ind. Ct. App.

       2011) (affirming modification of physical custody where both parents requested

       modification). Here, the trial court heard the witnesses firsthand, observed their

       demeanors, and ultimately decided that Mother should have sole legal custody

       of T.H. Under the facts and circumstances of this case, we cannot second-guess

       that decision.



                                                Conclusion
[28]   The trial court applied the proper legal standard in determining whether legal

       custody of T.H. should be modified, and did not abuse its discretion in

       modifying legal custody. We affirm the trial court’s decision awarding sole

       legal custody of T.H. to Mother.


[29]   Affirmed.


       Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020        Page 24 of 25
Bradford, C.J., and Altice, J., concur.




Court of Appeals of Indiana | Opinion 19A-DC-1934 | March 5, 2020   Page 25 of 25